COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                        NOTICE OF ORDER ON MOTION

Cause number:            01-10-00296-CV
Style:                   Latrice Williams
                         v Dana Lee
                  *
Date motion filed :      May 30, 2013
Type of motion:          Second Motion to Extend Time to File the Brief
Party filing motion:     Appellant
Document to be filed:    Appellant’s Brief

         Appellant was originally ordered to file her brief on March 14, 2013. After appellant filed a first
         motion for extension, her deadline to file the brief was extended to May 28, 2013. It is the typical
         practice of this Court to grant no more than three 30 day extensions of time to file a brief, or no
         more than 90 days in total. Accordingly, appellant’s motion is GRANTED in part and DENIED
         in part. Appellant’s deadline to file the brief is extended 30 days, from May 28, 2013 to June 27,
         2013. No further extensions will be granted. See TEX. R. APP. P. 38.6(d).


Judge's signature: /s/ Evelyn V. Keyes
                   Acting individually        Acting for the Court

                  Panel consists of ______________________________.

Date: June 4, 2013




November 7, 2008 Revision